 

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

JUAN MALDONADO,

Plaintiff,
V. Case No: 6:18-cv-2095-Orl-28DCl
GOLDEN SAJ, LLC,

Defendant.

 

ORDER

This case is before the Court on the Joint Motion for Approval of Settlement and
Motion to Dismiss the Case with Prejudice (Doc. 19). The assigned United States
Magistrate Judge submitted a Report (Doc. 20) recommending that the motion be granted
in part and denied in part. The parties filed a Joint Notice of Non-Objection to the Report
(Doc. 21).

After review of the record in this matter, the Court agrees with the findings of fact
and conclusions of law in the Report and Recommendation. Therefore, itis ORDERED as
follows:

1. The Report and Recommendation (Doc. 20) is ADOPTED and CONFIRMED
and made a part of this Order.

2. The Joint Motion for Approval of Settlement and Motion to Dismiss the Case
with Prejudice (Doc. 19) is GRANTED in part and DENIED in part. The Motion is
GRANTED to the extent that the Court finds the Settlement Agreement is a fair and
reasonable resolution of Plaintiff's Fair Labor Standard Act claims. The Motion is DENIED

in all other respects.

 
 

3. This case is dismissed with prejudice.

The Clerk is directed to close this case.

DONE and ORDERED in Orlando, ere Be 2019.

JOH a I
Unitéd States District Judge

Copies furnished to:

United States Magistrate Judge
Counsel of Record
Unrepresented Parties

 
